
	

113 HRES 59 IH: Supporting the goals and ideals of National Black HIV/AIDS Awareness Day.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Lee of California
			 (for herself, Mr. McDermott,
			 Ms. Sewell of Alabama,
			 Mr. Himes,
			 Ms. Roybal-Allard,
			 Ms. Castor of Florida,
			 Mr. Watt, Ms. Wasserman Schultz,
			 Mr. Grijalva,
			 Ms. Hahn, Ms. Schwartz, Ms.
			 McCollum, Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Lewis,
			 Ms. Jackson Lee,
			 Ms. Bordallo,
			 Mr. Butterfield,
			 Mr. Cummings,
			 Mrs. Beatty,
			 Ms. Moore,
			 Mr. Conyers,
			 Mr. Clay, Mr. Cicilline, Mrs.
			 Christensen, Mr. Hastings of
			 Florida, Mr. Al Green of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Johnson of
			 Georgia, Ms. Wilson of
			 Florida, Mr. Richmond,
			 Ms. Frankel of Florida,
			 Ms. Waters,
			 Ms. Fudge,
			 Mr. Bishop of Georgia,
			 Mr. Rush, Mr. Danny K. Davis of Illinois,
			 Mr. Ellison,
			 Ms. Norton,
			 Mr. Jeffries,
			 Mr. Rangel,
			 Mr. Honda,
			 Mr. Serrano, and
			 Ms. Edwards) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Black HIV/AIDS Awareness Day.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States, more than 1,100,000 people are
			 living with HIV, and 21 percent do not know they are infected;
		Whereas in 2010, approximately 47,129 people were
			 diagnosed with HIV in the United States, about 1 person infected with HIV every
			 11 minutes;
		Whereas African-Americans represented 44 percent of all
			 people living with HIV in the United States in 2009;
		Whereas in 2010, nearly 21,000 African-Americans were
			 diagnosed with HIV/AIDS, contracting HIV at a rate 7.9 times as high as the
			 rate in Whites;
		Whereas although African-American teenagers (ages 13 to
			 19) represent only 15 percent of all teenagers in the United States, they
			 accounted for 69 percent of new HIV cases reported among teenagers in
			 2010;
		Whereas new HIV infections among African-American men who
			 have sex with men (MSM) ages 13 to 29, increased 48 percent from 2006 through
			 2009;
		Whereas young gay men of color bear a disproportionate
			 burden of the epidemic, with the majority of new HIV infections in 2010
			 occurring among 13- to 24-year-old African-American MSM, accounting for 45
			 percent of new infections among African-American MSM and 55 percent of all new
			 infections among young MSM;
		Whereas in 2010, African-American women accounted for 68
			 percent of new HIV infections among women and had an infection rate that was 20
			 times higher than that of White women;
		Whereas among African-American men, the leading
			 transmission category of HIV infection in 2010 was sexual contact with other
			 men, followed by heterosexual contact and intravenous drug use;
		Whereas in 2008, HIV/AIDS prevalence among men in prisons
			 was 1.4 percent;
		Whereas in 2010, African-American males were imprisoned at
			 a rate nearly 7 times that of White males;
		Whereas among African-American women, the leading
			 transmission category of HIV infection is heterosexual contact, followed by
			 intravenous drug use;
		Whereas the CDC notes that socioeconomic issues impact the
			 rates of HIV infection among African-Americans, and studies have found an
			 association between higher AIDS rates and lower incomes;
		Whereas African-Americans are diagnosed with AIDS later
			 than their nonminority counterparts, are confronted with barriers in accessing
			 care and treatment, and face higher morbidity and mortality outcomes;
		Whereas the CDC estimates that among persons whose
			 diagnosis of AIDS had been made during 1997 to 2004, African-Americans had the
			 poorest survival rates of any racial or ethnic group, with 66 percent surviving
			 after 9 years compared with 67 percent of American Indians and Alaska Natives,
			 74 percent of Hispanics, 75 percent of Whites, and 81 percent of Asians and
			 Pacific Islanders;
		Whereas approximately 619,400 people have died of AIDS in
			 the United States from the beginning of the HIV/AIDS epidemic through 2012, and
			 African-Americans account for approximately 40 percent of such deaths;
		Whereas in 2007, HIV was the ninth leading cause of death
			 for all African-Americans, and the third leading cause of death for both
			 African-American men and African-American women between the ages of 35 to
			 44;
		Whereas life-saving treatment is also proven prevention,
			 and research shows that antiretroviral drugs can reduce the risk of
			 transmitting HIV/AIDS by up to 96 percent;
		Whereas the Food and Drug Administration has approved
			 pre-exposure prophylaxis as prevention for people who are HIV-negative;
		Whereas a sequester that triggers a 5.2-percent reduction
			 across nondefense spending, as part of the Budget Control Act, would result in
			 harmful cuts to programs that would significantly undermine the domestic
			 HIV/AIDS response;
		Whereas according to amfAR, the Foundation for AIDS
			 Research, and the National Minority AIDS Council (NMAC), such cuts to domestic
			 HIV/AIDS services and research would result in the loss of HIV/AIDS treatment
			 for 6,500 people of color in the AIDS Drug Assistance Program, as well as
			 housing assistance for 1,850 households, and delay the development of
			 life-saving treatment, vaccines, and behavioral interventions;
		Whereas in 1998, Congress and the Clinton Administration
			 created the National Minority AIDS Initiative to help coordinate funding, build
			 capacity, and provide prevention, care, and treatment services within the
			 African-American, Hispanic, Asian Pacific Islander, and Native American
			 communities;
		Whereas the National Minority AIDS Initiative assists with
			 leadership development of community-based organizations (CBOs), establishes and
			 links provider networks, builds community prevention infrastructure, promotes
			 technical assistance among CBOs, and raises awareness among African-American
			 communities;
		Whereas in 2012 the National Association for the
			 Advancement of Colored People (NAACP) released a manual of best practices for
			 faith leaders to mobilize communities, advocate for community support for
			 people infected with and affected by HIV/AIDS, and organize dialogues on
			 HIV/AIDS as a social justice issue as part of The Black Church and HIV:
			 The Social Justice Imperative;
		Whereas the first annual National Black HIV/AIDS Awareness
			 Day was organized on February 23, 2001; and
		Whereas February 7 of each year is now recognized as
			 National Black HIV/AIDS Awareness Day with the slogan “Get Educated! Get
			 Tested! Get Involved! Get Treated!”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Black HIV/AIDS Awareness Day;
			(2)encourages State
			 and local governments, including their public health agencies, and media
			 organizations to recognize and support such day, to publicize its importance
			 among their communities, and to all encourage individuals, especially
			 African-Americans, to get tested for HIV;
			(3)commends the work
			 of AIDS service organizations and community and faith-based organizations that
			 are providing effective, evidence-based, prevention, treatment, care, and
			 support services to people living with and vulnerable to HIV/AIDS;
			(4)supports the
			 implementation of the National HIV/AIDS Strategy and its goals to reduce new
			 HIV infections, increase access to care and improve health outcomes for people
			 living with HIV, reduce HIV-related disparities and health inequities, and
			 achieve a more coordinated national response to the HIV/AIDS epidemic;
			(5)supports reducing
			 the impact of incarceration as a driver of new HIV infections within the
			 African-American community;
			(6)supports reducing
			 the number of HIV infections in the African-American community resulting from
			 intravenous drug use;
			(7)supports effective and comprehensive HIV
			 prevention education programs to promote the early identification of HIV
			 through voluntary routine testing, and to connect those in need to clinically
			 and culturally appropriate care and treatment as early as possible;
			(8)supports appropriate funding for HIV/AIDS
			 prevention, care, treatment, research, and housing, including community based
			 approaches to fight stigma, discrimination, and homophobia; and
			(9)encourages a comprehensive prevention and
			 treatment strategy that empowers public health workers, educators, faith
			 leaders, and other stakeholders to engage their communities to help decrease
			 violence, discrimination, and stigma towards individuals who disclose their
			 sexual orientation or HIV status, and normalize voluntary testing
			 practices.
			
